Citation Nr: 1028090	
Decision Date: 07/28/10    Archive Date: 08/10/10

DOCKET NO.  07-30 949A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for disability due to asbestos 
exposure.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Evan M. Deichert, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1954 to July 1956.

This matter came before the Board of Veterans' Appeals (Board) on 
appeal from a June 2006 decision by the Department of Veterans 
Affairs (VA) Houston, Texas Regional Office (RO). 

The Veteran appeared and testified at a Travel Board hearing held 
before the undersigned Veterans Law Judge in May 2010.  A 
transcript of the hearing has been associated with the claims 
folder.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The probative medical evidence does not establish that the 
Veteran is currently suffering from a respiratory disorder.

2.  There is no medical evidence establishing a nexus between any 
respiratory disorder from which the Veteran may be suffering and 
his in-service asbestos exposure.  


CONCLUSION OF LAW

The criteria for service connection for disability due to 
asbestos exposure have not been met.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1131, 1154, 5103, 5103A, 5107(b) (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.303 (2009).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 1131.  If a chronic disease is shown in 
service, subsequent manifestations of the same chronic disease at 
any later date, however remote, may be service connected, unless 
clearly attributable to intercurrent causes.  38 C.F.R. § 
3.303(b).  Continuity of symptoms is required where a condition 
in service is noted but is not, in fact, chronic; continuity is 
also required where a diagnosis of chronicity may be legitimately 
questioned.  38 C.F.R. § 3.303(b).

Service connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that pertinent 
to service, establishes that the disease was incurred in service.  
38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  The Board must 
determine whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either case, 
or whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied.  Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).

In order to grant a service connection claim, the Board must find 
medical evidence that the Veteran currently suffers from a 
disability, medical evidence (or, in certain circumstances, lay 
evidence) of an in service incurrence or aggravation of that 
disability, and medical evidence of a nexus between the present 
disability and the disability claimed in service.  Hickson v. 
West, 12 Vet. App 247, 253 (1999) (citing 38 C.F.R. § 3.303(a)).  
In this case, the Veteran claims that he was exposed to asbestos 
while serving in the United States Air Force.  He contends that 
he currently suffers from a respiratory disorder that is causally 
related to in-service exposure.  

The United States Court of Appeals for Veterans Claims (Court) 
has held that VA must analyze a veteran's claim for service 
connection for asbestosis or asbestos-related disabilities under 
the appropriate administrative guidelines.  Ennis v. Brown, 4 
Vet. App. 523 (1993), McGinty v. Brown, 4 Vet. App. 428 (1993).  
While there is no specific statutory guidance and the Secretary 
has not promulgated regulations with regard to asbestos related 
claims, the VA Adjudication Procedure Manual, M 21-1MR, Part IV, 
Subpart ii, Chapter 2, Section C (Manual) guides the Board on 
service connection claims for disabilities resulting from 
asbestos exposure.  

The Manual, last updated in December 2005, defines asbestos as a 
fibrous form of silicate mineral of varied chemical composition 
and physical configuration, derived from serpentine and amphibole 
ore bodies.  Manual, Subsection (a).  Common materials that may 
contain asbestos are steam pipes for heating units and boilers, 
ceiling tiles, roofing shingles, wallboard, fire-proofing 
materials, and thermal insulation.  Id. at Subsection (a).  Some 
of the major occupations involving exposure to asbestos include 
mining, milling, shipyard work, insulation work, demolition of 
old buildings, carpentry and construction, manufacture and 
servicing of friction products (such as clutch facings and brake 
linings), and manufacture and installation of products such as 
roofing and flooring materials, asbestos cement sheet and pipe 
products, and military equipment.  Id. at Subsection (f).

Asbestos fiber masses have a tendency to break easily into tiny 
dust particles that can float in the air, stick to clothes, and 
may be inhaled or swallowed.  Id. at Subsection (b).  Inhalation 
of asbestos fibers can produce fibrosis (the most commonly 
occurring of which is interstitial pulmonary fibrosis, or 
asbestosis), tumors, pleural effusions and fibrosis, pleural 
plaques, mesotheliomas of pleura and peritoneum, and cancers of 
the lung, bronchus, gastrointestinal tract, larynx, pharynx, and 
urogenital system (except the prostate).  Id. at Subsection (b).

The latent period for the development of disease due to exposure 
to asbestos ranges from 10 to 45 or more years (between first 
exposure and the development of disease).  Id. at Subsection (d).  
The adjudication of a claim for service connection for a 
disability resulting from asbestos exposure should include a 
determination as to whether or not: (1) service records 
demonstrate the veteran was exposed to asbestos during service; 
(2) development has been accomplished sufficient to determine 
whether or not the veteran was exposed to asbestos either before 
or after service; and (3) a relationship exists between exposure 
to asbestos and the claimed disease in light of the latency and 
exposure factors.  Id. at Subsection (h).

Again, the Veteran contends that he was exposed to asbestos 
during his active service, and that this exposure led to his 
suffering from a respiratory disorder.  As the Board does not 
find medical evidence that the Veteran is currently suffering 
from a respiratory disorder, nor is there medical evidence of a 
nexus between any respiratory disorder and his active service, 
the Veteran's claim shall be denied.

At the outset, the Board notes that the Veteran's service 
treatment records are not available and have not been associated 
with his claims file.  The RO has been diligent in its attempts 
to locate the Veteran's records, having made multiple attempts to 
obtain the records from the usual government sources and from the 
Veteran himself.  The National Personnel Records Center (NPRC) 
has indicated that the Veteran's service records were most likely 
destroyed by fire.

Given that the Veteran's service treatment records are not 
available for review, the Board will concede that it was likely 
that the Veteran would have been exposed to asbestos during his 
active service.  The Veteran's DD-214 (which has been obtained 
and associated with the claims file) reflects that he was 
assigned to the 325th Motor Vehicle Squadron.  His related 
civilian occupation was listed as surface transportation helper.  
In his May 2010 hearing, the Veteran confirmed that he worked in 
the motor pool and contended that he could have been exposed at 
that time.  Given this service and resolving reasonable doubt in 
the Veteran's favor, the Board will concede that the Veteran was 
likely exposed to asbestos during his active service.

Exposure to asbestos, in and of itself, is not a disability for 
which service connection may be granted.  See Sanchez-Benitez v. 
West, 13 Vet. App. 282, 285 (1999), appeal dismissed in part, 
vacated and remanded in part sub nom. Sanchez-Benitez v. 
Principi, 259 F.3d 1356 (Fed. Cir. 2001) (holding that, absent an 
underlying malady or condition, mere symptoms do not constitute a 
disability for which service connection may be granted).  To 
qualify for service connection the Veteran must demonstrate that 
his asbestos exposure has resulted in a current disability that 
is etiologically related to that exposure.

It is on this point that the Veteran's claim fails, as there is 
no evidence that the Veteran is currently suffering from a 
respiratory disorder that is causally related to his in-service 
exposure.  VA treatment records from July 2005 to February 2006 
do not show any complaints of or treatment for a respiratory 
disorder, nor is a respiratory disorder listed among the 
Veteran's active problems.  In a July 2005 physical, the Veteran 
himself denied suffering from shortness of breath, and the 
examiner reported that the Veteran's lungs were clear.

The Board notes that the Veteran submitted somewhat remotely 
dated reports (1993, 1996) from three doctors, each diagnosing 
him with some respiratory disorder.  A March 1993 letter from 
Raymond Demers, MD, MPH, stated that Dr. Demers had reviewed the 
Veteran's chest X-ray and found evidence of interstitial fibrosis 
in the lower lung fields with an associated pleural plaque on the 
left lung.  Dr. Demers wrote that these findings are consistent 
with asbestosis.  A May 1996 letter from Michael Goldstein, MD, 
reflects that Dr. Goldstein diagnosed the Veteran as suffering 
from a moderate restrictive pulmonary defect.  In a December 1996 
letter, Joseph Buono, DO, stated that he reviewed the results of 
pulmonary function testing that the Veteran underwent.  Dr. Buono 
reported that these tests showed that the Veteran was suffering 
from disabling interstitial disease "that is a direct result of 
shipboard exposure to asbestos fibers."  

These diagnoses, however, are too far removed from the filing of 
the Veteran's claim to be used as evidence that the Veteran is 
currently suffering from a respiratory disorder.  These diagnoses 
are outweighed by the more recent evidence of the Veteran's VA 
treatment wherein the Veteran did not complain of or seek 
treatment for asbestosis or any other respiratory disease.

Further, even if the Board were to consider these records as 
establishing that the Veteran is currently suffering from a 
respiratory disorder, there is still no medical evidence of a 
nexus between this disorder and his active service.  The Board 
notes that following the Veteran's service in the Air Force, he 
worked aboard merchant ships for many years.  The only private 
opinion submitted by the Veteran that mentioned an etiology - Dr. 
Buono's - related his disabling interstitial disease to this 
occupational asbestos exposure, not to any exposure the Veteran 
may have had while on active service.  

In his May 2010 hearing, the Veteran stated that he had been 
diagnosed with asbestosis, and he related his contention that 
this disability was related to his in-service asbestos exposure.  
The Veteran also stated that he served in the Merchant Marines 
for 36 years following service.  

The Board recognizes the sincerity of the argument advanced by 
the Veteran that he suffers from a service-related respiratory 
disorder.  However, the resolution of issues that involve medical 
knowledge, such as the diagnosis of a disability and the 
determination of medical etiology, requires professional 
evidence.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  Lay statements may be competent to support a claim for 
service connection by supporting the occurrence of lay-observable 
events or the presence of disability or symptoms of disability 
subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. §§ 
3.303(a), 3.159(a); see Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007).  See also Buchanan v. Nicholson, 451 F.3d 1331 
(Fed. Cir. 2006) (addressing lay evidence as potentially 
competent to support presence of disability even where not 
corroborated by contemporaneous medical evidence). 

A respiratory disorder such as asbestosis, however, requires 
specialized training for a determination as to diagnosis and 
causation, and is therefore not susceptible of lay opinions on 
etiology.  To the extent that the Veteran speaks to the diagnosis 
and causation of his claimed respiratory disorder, the Board 
finds that he is not competent to do so and will not consider his 
testimony for these purposes.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

Further, the Board does not find the Veteran's testimony to be 
credible.  The Veteran was not able to adequately describe when 
he was diagnosed as suffering from a respiratory disorder, nor 
did he adequately describe what treatment he has received or 
whether he is currently receives treatment for a respiratory 
disorder.  The Veteran himself acknowledged that his memory of 
such events was not good.  The Board is certainly sympathetic to 
the Veteran and recognizes that many of the events that he 
described occurred decades ago.  Absent consistent statements 
regarding his diagnosis and treatment, however, the Board cannot 
find the Veteran's statements regarding these issues to be 
credible.  

In summary, the Board finds that the probative medical evidence 
does not establish that the Veteran is currently suffering from a 
respiratory disorder related to service.  Further, the Board 
finds no medical evidence establishing a nexus between any 
respiratory disorder from which the Veteran may be suffering and 
his in-service asbestos exposure.  Indeed, the only competent 
evidence on this question shows respiratory disability related to 
post service asbestos exposure.  Accordingly, the Board concludes 
that the criteria for service connection for disability due to 
asbestos exposure have not been met.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1131, 1154, 5103, 5103A, 5107(b); 38 C.F.R. §§ 3.102, 
3.159, 3.303.

Finally, the Veterans Claims Assistance Act of 2000 (VCAA) 
describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  

Here, the VCAA duty to notify was satisfied by way of a letter 
sent to the Veteran in March 2006 - prior to the initial RO 
decision in this matter - that addressed the notice elements.  
The letter informed the Veteran of what evidence was required to 
substantiate the claim and of his and VA's respective duties for 
obtaining evidence.  This notice informed the Veteran of all of 
the elements of how service connection is established, including 
how VA assigns disability ratings and how an effective date is 
established.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Next, VA has a duty to assist the Veteran in the development of 
his claim.  This duty includes assisting him in the procurement 
of both service treatment records and other pertinent medical 
records and providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  VA has obtained records of the 
Veteran's post-service VA treatment as well.  The RO has also 
associated with the claims folder copies of private medical 
records submitted by the Veteran.  

As noted above, the Veteran's service treatment records were not 
obtained.  In this case, the RO attempted to obtain the Veteran's 
service treatment records both from government sources and from 
the Veteran himself, but the NPRC indicated that his records had 
likely been destroyed by fire.  The Veteran has been informed of 
the documents and evidence that he can submit in lieu of his 
service treatment records.  Furthermore, the Board resolved 
reasonable doubt in his favor in concluding that he was likely 
exposed to asbestos during his active service.  The Board thus 
finds that the VA has met the duty to assist that arises in 
missing service treatment record cases.  See Washington, 19 Vet. 
App. at 369-71.

A VA compensation and pension examination is not required in this 
case.  The Board may order an examination when the record shows 
that the Veteran has a current disability, indicates that this 
disability may be associated with the Veteran's active service, 
and does not contain sufficient evidence for the Board to make a 
decision on the issue.  38 U.S.C.A. § 5103A(d)(2).  If the record 
indicates that there may be a nexus between the current 
disability and any service related incident, then the Board may 
order an RO to have a claimant examined.  McLendon v. Nicholson, 
20 Vet. App. 79, 83 (2006).  Here, there is no evidence that the 
Veteran is currently suffering from a respiratory disease as a 
result of any in-service asbestos exposure.  Even if the Board 
were to liberally interpret the medical opinions submitted by the 
Veteran and conclude that there is evidence that the Veteran is 
currently suffering from such a respiratory disease, these 
records related the Veteran's respiratory diseases to his post-
service asbestos exposure, not to any in-service exposure, i.e., 
a medical nexus opinion is already of record.  Absent evidence 
that the Veteran is currently suffering from a respiratory 
disorder and without medical evidence of a link between a current 
disorder and service, the Board may consider the medical records 
already in the file without requiring a VA examination.

The Board notes that the evidence already of record is adequate 
to allow resolution of the appeal.  Hence, no further notice or 
assistance to the Veteran is required to fulfill VA's duty to 
assist in the development of the claim.  Smith v. Gober, 14 Vet. 
App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz 
v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

The Board finds that all necessary development has been 
accomplished, and appellate review does not therefore result in 
prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  


ORDER

Service connection for disability due to asbestos exposure is 
denied.  



____________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


